
	

114 S1235 IS: Alaska Native Energy Assistance Program Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1235
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to authorize Regional Corporations and Village
			 Corporations to establish energy assistance programs.
	
	
		1.Short title
 This Act may be cited as the Alaska Native Energy Assistance Program Act.
		2.Shareholder energy assistance program
 (a)In generalSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended by adding at the end the following:
				
 (s)Shareholder energy assistance programA Regional Corporation or Village Corporation may establish an energy assistance program that provides to shareholders financial assistance for the payment of residential electric bills, the cost of home weatherization or energy efficiency improvements, or the purchase of transportation fuels..
 (b)TaxationSection 21 of the Alaska Native Claims Settlement Act (43 U.S.C. 1620) is amended by adding at the end the following:
				
 (k)Energy assistanceAny assistance provided to shareholders under an energy assistance program established under section 7(s) shall not be subject to any form of Federal taxation..
			
